UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 24, 2010 ST. BERNARD SOFTWARE, INC. (Exact name of registrant as specified in its charter) Delaware 0-50813 20-0996152 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 15015 Avenue of Science San Diego, CA 92128 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (858)676-2277 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02Results of Operations and Financial Condition. On March 24, 2010, St. Bernard Software, Inc., a Delaware corporation (“St. Bernard”), issued an earnings release announcing its unaudited financial results for its fourth quarter and year ended December 31, 2009.A copy of the earnings release is attached as Exhibit 99.1 to this Current Report. The information in this Item2.02 and Item9.01, and Exhibit 99.1 attached hereto, is being furnished and shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or Exchange Act, regardless of any general incorporation language in such filing. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Earnings release dated March 24, 2010 of St. Bernard Software, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ST. BERNARD SOFTWARE, INC. Dated: March 24, 2010 By: /s/ Louis E. Ryan Louis E. Ryan Chief Executive Officer and Chairman of the Board of Directors EXHIBIT INDEX Exhibit Number Description Earnings release dated March 24, 2010 of St. Bernard Software, Inc.
